Citation Nr: 9918203	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  96-51 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a heart disorder as 
secondary to exposure to ionizing radiation.  

2.  Entitlement to an increased evaluation for 
hypothyroidism, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from August 1954 to July 1958.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 1996 determination of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  The record reflects that the claims file was 
transferred to the San Diego, California RO in November 1996.  

The Board notes that this case has been returned for further 
appellate action following its remand to the RO dated in 
May 1998, and the veteran's appearance at a personal hearing 
before a Member of the Board in May 1999.  


FINDINGS OF FACT

1.  The RO denied service connection for a heart disorder and 
deformed rib cage secondary to exposure to ionizing radiation 
in an August 1992 rating decision; the veteran did not 
appeal.

2.  The evidence added to the record since the August 1992 
rating decision bears directly and substantially upon the 
issue at hand, is neither duplicative or cumulative, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The probative medical evidence shows that hypothyroidism 
is manifested by levels of thyroid stimulating hormone that 
is well-controlled on medication.  

4.  The probative medical evidence does not show that the 
thyroid disability is manifested by fatigability, 
constipation, mental sluggishness, indications of myxedema, 
or decreased levels of circulating thyroid hormones.  


CONCLUSIONS OF LAW

1.  Evidence received since the final August 1992 
determination, wherein the RO denied service connection for a 
heart disorder as secondary to exposure to ionizing 
radiation, is new and material, and the claim for service 
connection is reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 1991); 38 C.F.R. §§ 3.156, 20.1103 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for hypothyroidism have not been met.  38 U.S.C.A. §§ 5107, 
1155 (West 1991); 38 C.F.R. § 4.119, Diagnostic Code 7903 
(1995) (as amended by 61 Fed. Reg. 20,440 (1996) (codified at 
38 C.F.R. § 4.119 (1998)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
a heart disorder as secondary to ionizing 
radiation.  

Factual background

The service medical records show that the veteran was 
admitted in May 1955 due to symptoms of chills, general 
malaise, loss of appetite, and headache.  The narrative 
summary shows that the veteran was on deck for about 30 
minutes during an atomic explosion and that his illness began 
the night of such exposure.  The diagnosis rendered in 
August 1955 was mononucleosis.  

The same inpatient report shows that the veteran's thyroid 
was enlarged and that radioiodine uptake studies revealed a 
large hypofunctioning nodule.  The report shows that a "PPI 
was 6.4 gamma percent for 100 cubic centimeters of sound."

A July 1962 VA examination shows that physical examination of 
the veteran revealed a rough systolic murmur.  An August 1967 
private medical report shows an impression of possible 
pericarditis.  A subsequent inpatient treatment report dated 
in September 1967 shows a final diagnosis of acute 
pericarditis, probably viral etiology, possibly due to 
mycoplasma pneumoniae, with pericardial effusion.  

A private examination report dated in December 1971 shows 
that the veteran was seen for a cardiology evaluation.  
Physical examination revealed a grade III mid systolic murmur 
at the pulmonary area which radiated into the apex.  The 
examiner noted after reviewing the x-rays and an 
electrocardiogram that there was no evidence of a cardiac 
disease.  The diagnostic impression was normal heart without 
evidence of residual damage related to the episode of acute 
pericarditis.  

An August 1981 letter from the Department of the Navy 
confirmed the veteran's presence aboard the U.S.S. MOLALA 
during Operation WIGWAM in 1955.  The WIGWAM dosimetry data 
as well as the veteran's medical records revealed that he 
received a recorded radiation exposure reading of zero rem 
gamma.  The historical account attached to the letter shows 
that 67 of the 76 MOLALA crew members had operational 
exposure levels of zero rem gamma and the remaining nine film 
badges were lost.  

Inpatient treatment records show that the veteran was 
admitted in July 1982 for complaints of substernal chest 
pain.  The diagnoses included probable pericarditis.  

The record contains an article regarding Operation WIGWAM, 
wherein the veteran reported that he received a dose of 
radiation equivalent to 390 roentgens.  Dan Noyes et al., 
Operation WIGWAM, NEW WEST, Dec. 1, 1980, at 24.



In a February 1987 rating decision, the RO found that the 
disorders claimed by the veteran, acute pericarditis and 
deformed rib cage, were not radiogenic diseases as defined by 
regulation, nor were shown in service, or shown to be related 
to radiation exposure.

The VA examiner in May 1992 diagnosed pericarditis, by 
history, recurrent.  A chest x-ray revealed a left 
ventricular prominence, which the examiner noted could be 
aortic regurgitation given the veteran's heart murmur.  

The veteran submitted letters that he had written during his 
inservice hospitalization in August 1992.  

The RO notified the veteran in August 1992 that it was unable 
to reopen his claim of service connection for a heart 
disorder and deformed rib cage as secondary to ionizing 
radiation exposure.  The RO reviewed the evidence added to 
the record and found that it did not show that the heart and 
rib cage disorders were related to radiation exposure or were 
otherwise service-connected.  

In May 1996, the veteran reopened his claim for a heart 
disorder due to his exposure to radiation during service.  He 
submitted an April 1996 letter from a VA physician which 
shows that in the examiner's opinion, the history raised the 
suspicion of radiation-induced pericardial disease.  The VA 
physician also found that the hemodynamic data appeared more 
consistent with radiation cardiomyopathy than radiation 
pericardiopathy.  

In a November 1996 letter, the Defense Special Weapons Agency 
(DSWA) replied to the veteran's correspondence.  The veteran 
had reported that he was not wearing his radiation badge when 
he was topside during the Operation.  The DSWA noted that 
during a review of the veteran's case, it examined all U.S.S. 
MOLALA film badges and found that all recorded a zero dose 
for the Operation.  

The VA Chief of Cardiology from the VA Medical Facility in 
San Diego stated in an October 1996 letter that he had no 
doubt that the veteran suffered radiation injury to the 
thyroid gland, and the pericardium and the myocardium when he 
witnessed the underwater atomic explosion in 1955.  He noted 
that the type of damage done, the time course of the various 
syndromes, consisting of acute radiation sickness, thyroid 
injury, and pericardial and myocardial injury are typical and 
classical.  He opined that all of this pathology was directly 
related to the radiation which the veteran was exposed to in 
the line of duty.  

A VA physician stated in a December 1996 letter that the 
veteran carried a substantially greater risk of developing a 
problem related to radiation exposure than his age-specific 
cohort.  

Service medical records from the veteran's May 1995 inservice 
hospitalization were added to the record in December 1996.  
The records contain a July 1955 report of radioiodine tracer 
study.  The report shows that the veteran was administered 
10 microcuries of iodine-131 and uptake in the thyroid gland 
was measured.  

VA outpatient treatment records dated between March 1996 and 
December 1996 show treatment for the veteran's heart 
disorders.  An October 1996 report references radiation-
induced cardiomyopathy.  

The veteran reported in a January 1997 personal hearing 
before a hearing officer that he was topside when the bomb 
was detonated during Operation WIGWAM and that he was not 
wearing his radiation badge at that time.  He further 
described becoming ill following the incident and his 
subsequent hospitalization.  

The DSWA provided a dose assessment for the veteran's 
participation in Operation WIGWAM in February 1997.  The DSWA 
found that a careful search of the veteran's dosimetry data 
revealed a recorded dose of zero rem gamma with an upper 
bound of zero rem gamma.  DSWA also found that due to U.S.S. 
MOLALA's distance from ground zero, the veteran had virtually 
no potential for neutron radiation.  Internal exposure based 
on the unit's activities was found to be 0.0 rem.  

A non-VA cardiologist opined in a March 1999 medical report 
that the veteran's cardiac history was classic for radiation-
induced cardiac disease.  He found diastolic dysfunction 
which was probably caused by a combination of constrictive 
pericarditis and restrictive cardiomyopathy.  He noted that 
the aortic stenosis was also classic for radiation-induced 
valvular cardiac disease.

A private cardiologist found in an April 1999 medical 
examination that the veteran had significant aortic valvular 
disease and constrictive/restrictive physiology consistent 
with radiation-induced injury.  

A private internal medicine and toxicology report dated in 
April 1999 shows that the physician reviewed several medical 
records of the veteran, including service medical records.  
The physician found that the history of the veteran and the 
review of the medical records clearly indicated that the 
veteran was exposed to intense radiation while observing an 
atomic blast during military service in 1955, and as a result 
required hospital admission and developed a typical reaction 
of acute and later chronic radiation injury.  

The physician noted that the scientific literature clearly 
describes a typical injury occurring after exposure to 
radiation, specifically anorexia, nausea and vomiting, and 
history of fever, loss of hair, and fatigability.  Clinically 
this has also been associated with cervical lymph node 
enlargement and hematological changes such as 
thrombocytopenia, which were described in the service medical 
records.  The physician further noted that radiation was 
known to cause cardiovascular dysfunction and in a recent 
article the myocardium was described as extremely sensitive 
to radiation with the development of acute pericarditis, 
myocardial dysfunction, and valvular dysfunction.  

It was the physician's opinion with reasonable medical 
probability and certainty that radiation exposure in 1955 
caused him to develop his cardiac complications, specifically 
pericarditis, restrictive/constrictive myocardial disease, 
and aortic valve disease.  

The physician included the following scientific papers with 
his opinion: Paul D. Keller, A Clinical Syndrome Following 
Exposure to Atomic Bomb Explosions, 258 JAMA 661 (1987); 
Suneet Mittal et al., Radiation-Induced Cardiovascular 
Dysfunction, 78 THE AMERICAN J. OF CARDIOLOGY 114 (1996); C. J. 
Knight et al., Complete Heart Block and Severe Tricuspid 
Regurgitation after Radiotherapy, 108 CHEST 1748 (1995).

A May 1999 letter of a VA staff physician shows that the 
veteran reports that he was exposed to high doses of nuclear 
radiation during service and now has evidence of severe 
radiation-induced myocarditis, pericarditis, and valvular 
disease.  The physician stated that it was fair to say that 
he was convinced based on the medical evidence that the 
veteran's cardiac disease and possibly his endocrine 
disorders as well, were caused by his exposure to radiation 
during service.

The veteran reported at his May 1999 personal hearing before 
a Member of the Board that he first became ill during service 
on the day of the blast and was hospitalized when the ship 
returned to San Diego.  He further reported a negative 
history of radiation exposure following service.  

New and material evidence criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1998).  A final and binding 
agency decision shall not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities.  38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108. 

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis ... is neither 
required, nor permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) (finding in a case where new and material evidence 
had not been submitted that the Board's analysis of whether 
the claims were well grounded constituted a legal nullity).  
Thus, the well groundedness requirement does not apply with 
regard to reopening disallowed claims and revising prior 
final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, "the Court of Appeals") 
recently ruled that the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") erred in adopting 
the test articulated in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  

In light of the holding in Hodge, the Board will analyze the 
evidence submitted in the case at hand according to the 
standard articulated in 38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Analysis

The veteran seeks to reopen a claim for service connection 
for a heart disorder as secondary to exposure to ionizing 
radiation, which the RO denied in an August 1992 rating 
determination.  When a claim denied by the RO becomes final, 
the claim may not thereafter be reopened and allowed, unless 
new and material evidence has been presented.  The Board 
finds that the August 1992 determination wherein the RO 
denied the veteran's claim for service connection for a heart 
disorder as secondary to exposure to ionizing radiation is 
final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. § 19.192 
(1992).

In the instant case, the Board finds that new and material 
evidence has been submitted to a reopen claim of service 
connection for a heart disorder as secondary to exposure to 
ionizing radiation.  The August 1992 notice provided to the 
veteran shows that service connection for a heart condition 
secondary to ionizing radiation exposure was denied on the 
basis that the newly submitted evidence did not establish 
that the heart disorders were radiogenically-related or 
service-connected.  

Included in the new evidence added to the record is an 
April 1996 letter from a VA physician who followed the 
veteran in the cardiology clinic.  The physician noted that 
the veteran's history raised the suspicion of radiation-
induced pericardial disease.  The physician further opined 
that the hemodynamic data appeared more consistent with 
radiation cardiomyopathy than radiation pericardiopathy.  
This medical evidence directly addresses the issue of whether 
the veteran's heart disorder is related to radiation 
exposure, which highly probative of the specified basis for 
the August 1992 denial.  



The Board also finds that other medical opinions have been 
added to the record which are probative of whether the 
veteran's heart disorders are linked to radiation exposure.  
The October 1996 opinion of the VA chief cardiologist, the 
March 1999 opinion of the non-VA cardiologist, the opinion of 
the April 1999 private cardiologist, the April 1999 private 
internal medicine/toxicology report, and May 1999 opinion of 
the VA staff physician all relate the veteran's participation 
in Operation WIGWAM to his present cardiac disorders.  

Because the foregoing opinions link the veteran's cardiac 
disorders to the claimed exposure to ionizing radiation, the 
evidence is probative of the issue at hand.  Hence, the 
medical evidence submitted to reopen the claim bears directly 
and substantially upon the specific matter under 
consideration.  Thus, the Board finds that the medical 
evidence is new and material.  In light of the foregoing, the 
Board must conclude that the veteran has submitted "new" 
and "material" evidence sufficient to reopen his claim.  
38 C.F.R. § 3.156.

The Court recently announced a three-step test with respect 
to new and material cases.  Under the new Elkins test, VA 
must first determine whether the veteran has submitted new 
and material evidence under section 3.156 to reopen the 
claim; and if so, VA must determine whether the claim is well 
grounded based on a review of all the evidence of record; and 
lastly, if the claim is well grounded, VA must proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist has been fulfilled.  Winters v. West, 12 
Vet App 203, 206 (1999); Elkins v. West, 12 Vet App 209, 218-
19 (1999).  In light of the foregoing, the veteran has met 
the first element.  The second element of whether his claim 
is well grounded is addressed in the remand portion of this 
decision.


II.  Entitlement to an increased 
evaluation for hypothyroidism, currently 
evaluated as 10 percent disabling.

Factual background

The record shows that the veteran has been in receipt of a 
10 percent evaluation for hypothyroidism, post-operative 
residuals, and asymptomatic scar since August 1981.

The veteran reported at his January 1997 personal hearing 
before a hearing officer at the RO that he could not remember 
things as well with respect to his thyroid disorder.  

In a March 1997 VA examination, the examiner noted that the 
veteran's chart indicated that he presented with what 
appeared to be thyroiditis and thyroid toxicity in 1955, and 
at that time had a partial thyroidectomy.  The examiner also 
noted that the veteran received VA treatment in 1959 for 
hyperactive thyroid consisting of a partial thyroidectomy.  
The examiner noted that the chart revealed hypothyroidism, 
but showed no history of hyperparathyroidism.  The veteran 
reported symptoms of increasing sluggishness, forgetfulness, 
loss of appetite, and weight loss in the past several years.  

The examiner summarized that in 1955 the veteran was found to 
be sick which consisted of fever, fatigue, posterior cervical 
lymphadenopathy, and enlarged thyroid gland.  The examiner 
further noted that the veteran has had two partial 
thyroidectomies and has been taking medication since that 
time.  The examiner opined that the current complaints were 
consistent with hypothyroidism, however, the veteran did not 
carry a diagnosis of hyperparathyroidism.  The diagnosis was 
hypothyroidism status post partial thyroidectomy, well-
controlled by medication, without evidence of hypothyroidism 
based upon laboratory results. 




The VA examiner in August 1998 noted that he had seen the 
veteran on three occasions for his endocrinology disorders.  
The examiner further noted that the thyroid disease had been 
well-controlled over the prior year and that thyroid 
stimulating hormone levels had remained in the euthyroid 
range on daily medication.  The veteran reported a history of 
intolerance to cold, muscular weakness, mental disturbances 
such as forgetfulness and slowing of thought, sluggishness, 
depression, poor sleep habits, and fatigue.  

Physical examination revealed an unenlarged thyroid gland, no 
nodules, and was nontender.  The examiner found that his 
thyroid stimulating hormone level had remained in the normal 
range on his current dose of thyroid hormone replacement 
medication.  The examiner could not specifically link the 
multiple nonspecific problems reported by the veteran given 
the normal thyroid stimulating hormone level and long history 
of being euthyroid.  He further noted that other chronic 
medical problems notably contribute to the multitude of 
symptoms.  

In a May 1999 personal hearing before a Member of the Board, 
the veteran reported symptoms of memory problems, fatigue, 
mental sluggishness, generalized weakness, and constipation 
associated with his thyroid disorder.  He reported that he 
took medication on a daily basis.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  Generally, the degrees of 
disabilities specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 C.F.R. § 4.1.

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.  

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. 

The Board notes that revised rating criteria for the 
endocrine system became effective on June 6, 1996.  See 61 
Fed. Reg. 20,440 (1996).  Where a regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the "version most favorable to appellant" applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

The criteria previously in effect provided a 10 percent 
rating for moderate hypothyroidism with fatigability, or when 
continuous medication is required for the control of 
hypothyroidism.  38 C.F.R. § 4.119, Diagnostic Code 7903 
(1995).  A 30 percent rating is warranted for moderately 
severe hypothyroidism, manifested by a sluggish mentality and 
other indications of myxedema, as well as decreased levels of 
circulating thyroid hormones (T4 and/or T3 by specific 
assays).  Id.  For evaluations of 60 and 100 percent, a long 
history and slow pulse, decreased levels of circulating 
thyroid hormones, sluggish mentality, sleepiness, and slow 
return or reflexes must be shown.  Id.

The criteria for hypothyroidism effective on June 6, 1996 
provide a 10 percent evaluation when manifested by 
fatigability; or, continuous medication is required for 
control.  38 C.F.R. § 4.119, Diagnostic Code 7903 (1998).  
Hypothyroidism manifested by fatigability, constipation, and 
mental sluggishness warrant an evaluation of 30 percent and 
symptoms of muscular weakness, mental disturbance, and weight 
gain warrant an evaluation of 60 percent.  The criteria for a 
100 percent evaluation require cold intolerance, muscular 
weakness, cardiovascular involvement, mental disturbance 
(dementia, slowing of thought, depression), bradycardia (less 
than 60 beats per minute), and sleepiness.  Id. 

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
a veteran need only demonstrate an approximate balance of the 
evidence to prevail, rather than a fair preponderance of the 
evidence).

Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an increased evaluation for 
hypothyroidism is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The Board is also satisfied that all relevant facts have been 
properly developed.  The record shows that VA outpatient 
treatment records have been obtained and two VA examinations 
have been afforded.  No further assistance to the veteran is 
required to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107.

In the case at hand, the Board finds that under either the 
new or the old criteria for evaluation of hypothyroidism, an 
evaluation greater than 10 percent is not warranted.  The 
probative medical evidence shows that the veteran's thyroid 
disorder is manifested by hypothyroidism that is well-
controlled by medication.  



Under the old criteria, the next higher evaluation of 
30 percent requires sluggish mentality, and other indications 
of myxedema, decreased levels of circulating thyroid 
hormones.  The March 1997 VA examination shows that the 
laboratory results revealed no evidence of hypothyroidism and 
the examiner characterized the thyroid stimulating hormone 
levels as euthyroid in the August 1998 VA examination.  The 
veteran reported symptoms of sluggish mentality; however, the 
competent medical evidence shows that his symptoms cannot be 
specifically linked to the thyroid disease in light of the 
normal thyroid stimulating hormone levels.  

Under the revised rating criteria the next higher evaluation 
of 30 percent requires hypothyroidism manifested by 
fatigability, constipation, and mental sluggishness.  
Although the veteran has reported these symptoms on VA 
examination and at his personal hearings, the VA examiner has 
not linked the symptoms to the thyroid disorder, as noted by 
the VA examiner in August 1998.  Generally speaking, lay 
persons are not competent to offer evidence that requires 
medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992) (holding that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).  

The probative medical evidence of record shows that the 
veteran had a partial thyroidectomy during service in 
August 1955 and had surgery in July 1959 following service to 
excise a thyroid nodule.  In this regard, a separate 
evaluation for the operative scars would be available so long 
as none of the symptomatology associated with the scars is 
duplicative of or overlapping with the symptomatology 
associated with the hypothyroidism.  Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994); see also 38 C.F.R. § 4.14 (providing 
that the evaluation of the same disability under various 
diagnoses is to be avoided).  




The schedular criteria provide an evaluation of 10 percent 
for disfiguring scars of the head face or neck when such 
scars are moderately disfiguring in degree, or for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7804.  

Here, a separate evaluation is not warranted because the 
medical evidence does not show moderately disfiguring scars 
or that such scars are tender and painful on objective 
demonstration.  

Based upon a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  
Accordingly, the Board finds that the criteria have not been 
met for a schedular evaluation greater than 10 percent.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.119, Diagnostic Code 7903 
(1995) (as amended by 61 Fed. Reg. 20,440 (1996) (codified at 
38 C.F.R. § 4.119 (1998)).

In reaching this decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the impact the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).


ORDER

The veteran having submitted new and material evidence to 
reopen his claim of service connection for a heart disorder 
as secondary to ionizing radiation, the appeal is allowed to 
this extent.

Entitlement to an increased evaluation in excess of 
10 percent for hypothyroidism, is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  The Court has 
articulated the requirements for a well grounded claim for 
service connection as follows: (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and, (3) medical evidence of a nexus 
between the claimed inservice injury or disease and a current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The Court recently stated that Congress recognized that for 
veterans who were exposed to radiation during military 
service, this procedure was unduly burdensome due to problems 
associated with supporting such claims for compensation.  
Hilkert v. West, 12 Vet. App. 145 (1999) (en banc) 
(discussing service connection for radiogenic diseases based 
on a contention of exposure to ionizing radiation under 
38 C.F.R. § 3.311).  

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and postservice development of a radiogenic 
disease.  

Because section 3.311 requires development of a veteran's 
claim upon a showing that his claim falls under its 
provisions, even where the claim might not otherwise satisfy 
the criteria outlined in Caluza, the Board finds that the 
second and third elements enumerated in the Elkins test are 
not applicable to the circumstances in the instant case.  In 
the instant case, the veteran's claim has not been considered 
under the provisions of 38 C.F.R. § 3.311.  Moreover, the 
Board finds that additional development is warranted under 
these provisions.  

The Board notes that service connection for disability that 
is claimed to be attributable to exposure to ionizing 
radiation during service can be demonstrated by three 
different methods.  Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  There 
are certain types of cancer that are presumptively service 
connected specific to radiation-exposed veterans.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
"radiogenic diseases" may be service connected pursuant to 
38 C.F.R. § 3.311.  Third, service connection may be granted 
under 38 C.F.R. § 3.303(d) when it is established that the 
disease diagnosed after discharge is the result of exposure 
to ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a "radiation-exposed veteran."  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2).  

The probative evidence of record shows that the veteran meets 
the criteria of "radiation-exposed veteran" in light of his 
activities during Operation WIGWAM.  However, the probative 
medical evidence does not show that the veteran has a disease 
listed under paragraph (d)(2).  

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and postservice 
development of a radiogenic disease.  

The provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).  Section 3.311 essentially states that, in all 
claims in which it is established that a radiogenic disease 
first became manifest after service, and it is contended that 
the disease resulted from radiation exposure, a dose 
assessment will be made.  

The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. 
§ 3.311(b)(5).  In addition, subsection 3.311(b)(4) provides 
that, even if the claimed disease is not one that is already 
recognized as radiogenic under subsection 3.311(b)(2), the 
claim will still be considered, or developed, pursuant to 
38 C.F.R. § 3.311 if the appellant cites or submits competent 
scientific or medical evidence that the claimed disease is 
radiogenic.

Under the present circumstances, the veteran has established 
the presence of a "radiogenic disease," by providing several 
medical opinions that his cardiac disorders are linked to 
radiation exposure.  The Court has held that absent competent 
evidence that the veteran was exposed to radiation, VA is not 
required to forward the claim for consideration by the Under 
Secretary for Benefits.  Wandel v. West, 11 Vet. App. 200, 
205 (1998).  Here, the dose information provided by the 
Department of Defense with respect to Operation WIGWAM shows 
that the veteran's estimated dose is zero rem.  

However, the Board notes upon closer inspection of the 
service medical records that the veteran was administered 10 
microcuries of Iodine-131 in connection with thyroid studies.  
The Court noted in its discussion that many cases involve 
dose estimates which are reported as less than one rem, which 
would suggest some exposure, and would consequently trigger 
additional development under section 3.311.  Wandel, 11 Vet. 
App. at 205.  




The Board concludes that given the thyroid studies that were 
performed during service some exposure to radiation is 
demonstrated.  Hence, additional development is warranted 
prior to rendering a decision in the current appeal. 

The Board further notes that the veteran's representative 
questioned the validity of the dose assessment of zero rem 
provided by the DSWA at the veteran's May 1999 personal 
hearing before a Member of the Board.  In this regard, the 
Board notes that the claims file does not contain competent 
evidence of a dose assessment from a credible source, other 
than the dose assessment provided by DSWA.  

The regulations define dose assessment from a credible source 
as estimates "prepared by a person or persons certified by an 
appropriate professional body in the field of health physics, 
nuclear medicine or radiology and if based on analysis of the 
facts and circumstances of the particular claim.  38 C.F.R. 
§ 3.311(a)(3)(ii). 

In light of the above, and to ensure full compliance with due 
process requirements under 38 C.F.R. § 3.311, the veteran's 
claim is remanded to the RO for the following development:

1.  The RO should request the veteran to 
provide any additional information, 
specifically an estimate from a credible 
source, regarding his dose to ionizing 
radiation during Operation WIGWAM.  

2.  The case should be referred to the 
Under Secretary for Benefits under 
38 C.F.R. § 3.311(c) as provided by 
§ 3.311(b)(1).  See Wandel v. West, 11 
Vet. App. 200, 205 (1998) (noting that 
some exposure to radiation would trigger 
additional development under section 
3.311).  

It is requested that any opinions 
regarding whether the veteran's cardiac 
diseases resulted from exposure to 
ionizing radiation contain a complete 
rationale and be based on a review of the 
record, including the veteran's inpatient 
treatment during service.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it is not, the RO 
should implement corrective procedures.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a heart disorder, 
as secondary to ionizing radiation 
exposure.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

 

